Citation Nr: 9928611	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for anxiety 
reaction associated with organic brain syndrome and 
personality changes due to post-concussion syndrome, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for alcohol and drug 
abuse.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veterans claims for a disability 
rating in excess of 30 percent for anxiety reaction 
associated with organic brain syndrome and personality 
changes due to post-concussion syndrome, and for service 
connection for a cervical spine disorder.

In August 1995, the Board remanded the case for additional 
development.  The Board noted that the veteran's 
representative had pointed out the need for a determination 
as to whether the veteran's alcohol and drug abuse was part 
of, or caused by, his service-connected neuropsychiatric 
disorder.  As part of the remand, the Board called for a VA 
psychiatric examination, to include an opinion as to whether 
any alcohol or substance abuse was part of, caused by, or 
made worse by the veteran's service-connected 
neuropsychiatric disorder.  The Board also instructed the RO 
to formally adjudicate the issue of service connection for 
alcohol and substance abuse.

The veteran underwent a VA psychiatric examination in January 
1997.  The examining psychiatrist stated the opinion that the 
veteran's alcohol and drug abuse could be dissociated from 
his service-connected neuropsychiatric disorder, but that the 
veteran's motor vehicle accident and head injury during 
service had worsened his alcohol abuse, which was 
characterized by very high levels of alcohol consumption 
during the last year of his service.  In October 1997, the RO 
issued a supplemental statement of the case that included a 
denial of service connection for alcoholism.


Based on the evidence, including the 1997 psychiatric 
opinion, the Board finds that it is appropriate to proceed 
with adjudication of the veteran's appeal for an increased 
rating for service-connected neuropsychiatric disorder, and 
to proceed on that appeal separately from the issue of 
entitlement to service connection for alcohol and drug abuse.  
With regard to the issue of entitlement to service connection 
for alcohol and drug abuse, the Board finds that additional 
action is required to ensure protection of the veteran's 
procedural rights.  That issue will be addressed in a remand 
that follows the decisions on the other issues on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for anxiety reaction associated with organic 
brain syndrome and personality changes due to post-concussion 
syndrome.

2.  The veteran's anxiety reaction associated with organic 
brain syndrome and personality changes due to post-concussion 
syndrome is currently manifested by a volatile temper and 
mood disturbances that cause difficulty in maintaining stable 
work and social relationships.

3.  The veteran has not submitted competent medical evidence 
of a nexus between injury in service and current degenerative 
arthritis of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for the 
veteran's anxiety reaction associated with organic brain 
syndrome and personality changes due to post-concussion 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (1998).

2.  The claim for service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Service-Connected Anxiety Reaction 
associated with Organic Brain Syndrome and Personality 
Changes due to Post-Concussion Syndrome

The veteran is seeking a disability rating greater than 30 
percent for his service-connected mental disorder, which is 
described as anxiety reaction associated with organic brain 
syndrome and personality changes due to post-concussion 
syndrome.  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran essentially 
claims that his mental disorder has worsened.  The Board 
finds that his claim for an increased rating is a well 
grounded claim.  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the Board finds that the facts relevant to the 
veteran's claim for an increased rating for a mental disorder 
have been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

While the veteran's claim for an increased rating was 
pending, revised rating criteria for mental disorders became 
effective.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 
C.F.R. Part 4, effective November 7, 1996).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that the revised regulations are more favorable 
to the veteran's claim than the previous regulations.  
Therefore, the Board will apply the revised regulations.

The veteran sustained injuries in an automobile accident in 
July 1975.  Medical records indicate that his injuries 
included trauma to the head and face, with a mild concussion.  
The veteran's memory of the accident was absent.  On VA 
medical examination in February 1977, the veteran reported 
that since the automobile accident in 1975, he had 
experienced dizzy spells, a short temper, and daily, severe 
headaches, with lightheadedness.  He reported that he could 
not remember the accident or anything from the month 
following the accident.  He reported that since service he 
had had difficulty keeping jobs.  He reported that he was not 
presently using alcohol or drugs.  The examining psychiatrist 
noted that the veteran had a normal stream of thought with no 
psychotic content.  The examiner's diagnosis was chronic 
anxiety reaction associated with post-concussion syndrome.

On VA examination in August 1979, the veteran reported 
problems with nervousness and anxiety since his head injury 
in 1975.  He reported that he lost his temper too easily, and 
went into rages with little or no provocation.  He stated 
that he got into fights, and that since his head injury he 
had been arrested six times due to fighting.  He reported 
that he had beaten his wives, and that his wives and 
girlfriends had left him because of his bad temper.  He 
reported that he also had dizzy spells.  He reported that he 
worked loading and unloading trucks.  He reported that he had 
two or three drinks per day, but he denied alcoholism.  The 
examining psychiatrist stated that the veteran was slow in 
speech and stream of thought, but that there was no evidence 
of disorganized thinking.  The examiner's diagnosis was post-
concussion syndrome and explosive personality.

VA Medical Center (VAMC) records indicated that the veteran 
had inpatient alcohol rehabilitation treatment in 1986 and 
1987.  The veteran reported a long history of alcohol use and 
a history of having used marijuana, amphetamines, and cocaine 
at various times.  He reported having had a change in his 
personality, marked particularly by problems with his temper, 
after the motor vehicle accident in 1975.  VA mental health 
outpatient treatment notes from 1987 indicated that the 
veteran reported that he had repeatedly lost jobs because of 
his angry and explosive behavior.  The examiner observed that 
the veteran appeared anxious and tense, but that his speech 
was logical and coherent.  It was noted that the veteran had 
amnesia for the time of his motor vehicle accident, as well 
as impaired recent memory.  The examiner's diagnosis was 
organic brain syndrome associated with head injury and post-
concussion syndrome, associated anxiety reaction, and 
explosive personality associated with post-concussion 
syndrome.

The veteran had eight days of inpatient psychiatric treatment 
at a VAMC in December 1988 and January 1989.  He reported a 
depressed mood and a recent suicide attempt by overdose of 
pills.  He reported that he had been divorced four times, and 
that he had made five previous suicide attempts, all by 
overdose.  He reported getting into fights and losing jobs.  
He reported that he had engaged in drug and alcohol abuse 
since high school, and that he had had serious aggravation of 
his behavior problems after the motor vehicle accident in 
1975.  The examiner found that the veteran was alert and 
coherent, with a depressed mood.  The veteran had two periods 
of VAMC inpatient treatment in April and May 1989.  He was 
hospitalized for eight days after taking an overdose of 
medication, and later for fourteen days for treatment for 
longstanding drug and alcohol problems.

In December 1991, the veteran was a VAMC inpatient for 28 
days for substance abuse treatment.  The veteran wrote in 
December 1991 that his mental disorder had become very 
severe, and that it caused him to lose jobs and 
relationships.  He noted that he had been divorced five 
times.  VA mental health outpatient treatment notes dated in 
1992 indicated that the veteran's reported that his 
girlfriend had told him that he had tried to kill her.  The 
veteran reported that he had no memory of the events.  The 
examiner noted that the veteran described emotional lability, 
insomnia, and mild depression.

On VA psychiatric examination in February 1993, the veteran 
reported continuing problems with his temper, with outbursts 
of extreme anger and sometimes physical violence.  He 
reported depression and suicide attempts.  He stated that he 
had problems with his short term memory.  He reported that he 
had abstained from alcohol use since 1991, and from drug use 
for several years.  He stated that he was currently working 
in a factory, but that he feared that he would lose his 
temper and lose his job.  The examining psychiatrist observed 
that the veteran was oriented and logical, and that he 
displayed anxiety and a depressed mood.  The examiner's 
diagnosis was organic personality disorder and alcohol abuse, 
present course uncertain.  In an April 1993 substantive 
appeal, the veteran asserted that his alcohol abuse was self-
medication for his mental problems.  He stated that his 
mental disorder was worsening.

On VA psychiatric examination in January 1997, the veteran 
described trouble sleeping, decreased energy, decreased 
concentration, anhedonia, mood swings, and anxiety.  He 
reported a history of attempts at suicide by drug overdose.  
He stated that he had not used alcohol since 1991.  He 
reported that he had become paranoid and combative after the 
motor vehicle during service.  He reported that he had less 
paranoia lately, but that he still had problems with anger.  
He reported that he had been divorced six times.  He 
described a varied work history, and indicated that he was 
currently working as a truck driver.  The examining 
psychiatrist noted that the veteran's speech was normal, and 
that his affect was mildly depressed.  The examiner's 
impressions were mood disorder, anxiety disorder, possible 
bipolar disorder, and a history of alcohol abuse, in full 
remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50.  In an August 1997 addendum to 
the examination report, the examiner stated the opinion that 
the veteran's alcohol abuse could be dissociated from his 
service-connected mental disorder, but that his use of 
alcohol had been made worse by a 1975 automobile accident.  
VA outpatient treatment records reflected that the veteran 
received mental health counseling and addiction therapy in 
1998 and 1999.

The evidence indicates that the veteran's history of alcohol 
and drug abuse is contemporaneous with his service-connected 
mental disorder.  In light of the medical opinion that his 
substance abuse can be dissociated from his mental disorder, 
the Board finds that it is reasonable to address the 
increased rating claim separately from the claim for service 
connection for substance abuse.

Under the revised regulations, the applicable criteria for 
rating the veteran's service-connected mental disorder are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  ....................100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
.....................................70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  ......................50 percent


	(CONTINUED ON NEXT PAGE)

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  .........
  .................................................30 percent

38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

The veteran's statements and medical records indicate that 
the veteran's service-connected mental disorder, anxiety 
reaction associated with organic brain syndrome and 
personality changes due to post-concussion syndrome, affects 
him most significantly in the form of mood disturbance.  In 
particular, a volatile and inadequately controlled temper has 
adverse effects on his work and social relationships.  The 
record indicates that the veteran has been divorced many 
times.  He has apparently maintained employment at most 
times, but has frequently experienced instability and 
turnover in his jobs.  The veteran attributes his difficulty 
maintaining steady employment and personal relationships to 
the effects of his mental disorder, and the Board finds that 
the record reasonably supports such a connection.  Overall, 
the disability produced by the veteran's service-connected 
mental disorder is most consistent with the rating schedule 
criteria for a 50 percent rating.  As his service-connected 
mental disorder has not been shown to produce more severe 
impairment of his mental functioning, his disability does not 
meet the criteria for a 70 percent rating.  Therefore, the 
Board grants an increase to a 50 percent rating.


Service Connection for Cervical Spine Disorder

The veteran is seeking service connection for a disorder of 
the cervical spine.  In Caluza v. Brown, 7 Vet.App. 498 
(1995), the Court set out three requirements that must be met 
in order for a claim of service connection to be considered 
well grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  
Third, there must be competent evidence of a nexus between 
the injury or disease in service and the current disability 
(medical evidence).  The third requirement can be satisfied 
by a statutory presumption that certain diseases that 
manifest within certain prescribed periods are related to 
service.  Caluza, at 506.

Records from the VA Hospital in Poplar Bluff, Missouri, 
indicate that the veteran was brought there in July 1975, on 
the day that he was involved in an automobile accident.  At 
that time, he was noted to have sustained multiple trauma, 
with abrasions to the head and face.  He was unresponsive to 
verbal inquiries.  Fracture of the pelvis was noted, and x-
ray of the skull was within normal limits.  The veteran's 
service medical records reflect that in the July 1975 
automobile accident he sustained a concussion, a fracture of 
the left scapula, a fracture dislocation of the right hip, a 
right sacroiliac disruption, a ligamentous injury of the 
right foot, and fractures of the transverse processes of the 
L1, L3, and L4 vertebrae, bilaterally.  On VA medical 
examination in March 1977, the veteran reported headaches, 
and pain in his low back and right hip.  In an April 1977 
rating decision, the RO established service connection for a 
number of disorders, including lumbar vertebrae fractures, 
anxiety associated with residuals of concussion, and 
residuals of a fracture of the left scapula.

On VA examination in February 1987, the veteran reported 
ongoing pain in his back and right hip.  X-rays revealed old 
deformities of the body and glenoid of the left scapula, with 
degenerative arthritic changes at the glenohumeral joint.  VA 
medical treatment records from December 1991 reflect that the 
veteran reported pain in his neck, lower back, and pelvis.  
X-rays revealed degenerative changes in the area of the 
joints between the 6th and 7th cervical vertebrae, with 
evidence of possible degenerative disc process.  In a July 
1992 statement, the veteran requested service connection for 
a neck disorder.  He wrote that he since his injuries during 
service he had had problems with pain in his neck and 
shoulders.

On VA medical examination in March 1993, the veteran reported 
that his neck began to bother him in April 1990, when he 
awoke one day with pain in his neck, right shoulder, and 
right arm.  He reported that he currently had pain in his 
neck and both shoulders, worsened by coughing, and numbness 
in both thumbs and index fingers.  The examining physician 
noted no cervical paraspinal muscle spasm.  There was some 
limitation of motion of the cervical spine.  Cervical spine 
x-rays revealed no evidence of fractures.  There was some 
osteophyte formation at C6 and C7.  The examiner's diagnosis 
was degenerative arthritis of the cervical spine at C6 and 
C7.

In its August 1995 remand, the Board instructed the RO to 
seek additional medical records, and to schedule the veteran 
for a VA orthopedic examination.  The remand called for the 
examining orthopedist to review the veteran's records, and to 
provide an opinion as to the likelihood that the veteran's 
cervical spine pathology was related to his injuries in the 
automobile accident in 1975.  Notes in the claims file 
indicate that the veteran failed to report for two different 
examinations scheduled by the RO.

Medical records indicate that the veteran currently has 
degenerative arthritis of the cervical spine.  In recent 
years, the veteran has reported in some instances that his 
current neck pain began with the automobile accident in 
service.  The evidence regarding the accident and the 
veteran's physical condition, however, does not include any 
medical evidence of a nexus between injury in service and the 
current cervical spine arthritis.  In the absence of 
competent evidence of such a nexus, the veteran's cervical 
spine claim does not meet the criteria that the Court set out 
in Caluza, supra, at 506, for a well grounded claim for 
service connection.  The Board concludes, therefore, that the 
veteran's claim is not well grounded, and must be denied.


ORDER

A 50 percent disability rating for anxiety reaction 
associated with organic brain syndrome and personality 
changes due to post-concussion syndrome is granted, subject 
to laws and regulations controlling the disbursement of 
monetary benefits.

A well grounded claim for service connection for a cervical 
spine disorder not having been submitted, the claim is 
denied.


REMAND

Service Connection for Alcohol and Drug Abuse

In its August 1995 remand, the Board instructed the RO to 
"formally adjudicate" the issue of service connection for 
alcohol and drug abuse.  In October 1997, the RO issued a 
supplemental statement of the case that included a denial of 
service connection for alcoholism.  The RO did not issue a 
rating decision.  Statements submitted by the veteran's 
representative in 1999 indicated that the veteran was seeking 
service connection for alcoholism.

The Board finds that additional action is required to fulfill 
the Board's 1995 remand instructions, and to preserve the 
veteran's rights regarding notification and opportunity to 
appeal.  In the absence of a formal rating decision and a 
subsequent notice of disagreement, the procedural status of 
the issue of service connection for alcohol and drug abuse is 
not clear.  The Court has ruled that the Board has a duty to 
ensure that the RO complies with the remand orders of the 
Board or the Court.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board now remands the case for the 
RO to issue a formal rating decision regarding service 
connection for alcohol and drug abuse.  If the RO denies 
service connection for alcohol and drug abuse, the RO must 
notify the veteran of the steps, including filing a notice of 
disagreement, that he must take if he wishes to appeal the 
decision.  In adjudicating the issue, the RO should take into 
account the applicable law and precedents regarding service 
connection for alcohol and drug abuse, including, but not 
necessarily limited to, 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 1998); VAOGCPREC 2-98, and Barela v. West, 11 Vet. 
App. 280 (1998).

Accordingly, this case is REMANDED for the following:

The RO should issue a formal rating 
decision as to whether the veteran is 
entitled to service connection for 
alcohol and drug abuse.  In adjudicating 
the issue, the RO should take into 
account the law and precedents regarding 
service connection for alcohol and drug 
abuse.  If the RO denies service 
connection for alcohol and drug abuse, 
the RO must notify the veteran of the 
steps, including filing a notice of 
disagreement, that he must take if he 
wishes to appeal the decision.


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

